DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 3/14/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/14/2021 listed below have been reconsidered as indicated:
a)	The rejections of claims 1, 8-10, 12-15, 25 and 27-28 under 35 U.S.C. 103 as being unpatentable over Karvelis (Biochem Soc Trans. 2013. 41:1401-1406) in view of Lonberg (US 2006/0015949 A1) are withdrawn in view of the amendments to claim 1 incorporating the elements of claim 29 and Remarks (p. 5).

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Objections
Claim 30 is objected to because of the following informalities:  the claim lacks the word “and” between steps (a) and (b), as is done in claim 1.  Appropriate correction is required.

Claim Interpretation
	The scope of “oligonucleotide-directed nuclease” utilized in the claimed methods broadly encompasses nucleases that are tagged or fused to an oligonucleotide in addition to those nucleases that non-covalently interact with an oligonucleotide. The element encompasses Cas proteins with nuclease activity (e.g. Cas9), RISC, a meganuclease, nucleases not yet identified (p. 27 of the instant specification), and restriction enzymes, topoisomerases, recombinases, integrases, DNAses, endo-exonucleases and homing endonucleases, provided they are “oligonucleotide-directed”. Thus, the size of the nuclease and the relation between the oligonucleotide component and the nuclease are not limited in any manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 14, the claim requires a further step “following step (c)”. The recitation to “step (c)” lacks proper antecedent basis in view of the amendments to claim 1.
Claims 15 and 27 depend from claim 14 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, 13-15, 28, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camerini-Otero (US 5,460,941) in view of Doudna (US 2014/0068797 A1).
The following are new rejections necessitated by the amendments, in particular the full scope of new claims 30 and 31.
Regarding claims 1 and 30-31, Camerini-Otero teaches providing a semi-solid biological sample comprising lysed mammalian cells in an agarose gel by embedding and lysing HeLa cells in 0.8% low melting point agarose (col. 15-16, in particular Example 10 of column 16). 
An agarose concentration of 0.8% is about 1% as required by new claim 30.
The semi-solid biological sample taught by Camerini-Otero is further contacted with a number of reagents and proteins under conditions which allow sufficient enzyme diffusion in the agarose in the absence of pulsed-field gel electrophoresis and allows for the hybridization of targeting oligonucleotides to the mammalian DNA of the HeLa cells (col. 16, Example 10). The contacting as a whole results in the fragmentation of the DNA to produce a 180 kb fragment of the cystic fibrosis locus (col. 16, Example 10; and Fig. 12).
Regarding claims 8-10, Camerini teaches the DNA is from HeLa cells as noted above, which would be human, genomic DNA found in the chromosomes of the cells.
Regarding claim 13, the method of Camerini-Otero has the recited properties of claim 13 because the lysis of cells agarose and the manipulation of DNA in agarose is well-known in the field to inherently protect DNA from shearing.
It is noted that Camerini-Otero further describes that for targets which are not easily sheared, the reactions may be done in solution. However, for larger genomes, e.g. human genomic DNA, they are embedded in agarose, because they can be easily sheared.
Regarding claim 14, Camerini-Otero further teaches separating the 180 kb fragment from the rest of the DNA further analyses (col. 16, Example 10; and Fig. 12).
Regarding claim 15, Camerini-Otero further teaches the use of pulsed field gel electrophoresis was well-known in the field (col. 7, lines 35-50).
Regarding claim 28, Camerini-Otero further teaches the cell and agarose mixture is vortexed to form beads (col. 15, lines 1-10), which are encompassed the broadest reasonable interpretation of the claimed “plugs” and/or an obvious variant of the claimed “plugs” in that they are functionally equivalent.
Camerini does not specifically teach the use of an oligonucleotide-directed nuclease having a binding affinity and selectivity to predefined sites (claims 1 and 3), such as Cas or RISC (claim 25).
One, looking to improve upon the method of Camerini-Otero, in particular to reduce and eliminate the “non-specific” cleavage of the 180 kb fragment due to the presence of at least 41 other EcoRI sites within the fragment (col. 16, lines 15-47), would have looked to the field of targeted, site specific digestion of DNA.
Doudna teaches DNA-targeting RNA that comprises a targeting sequence and, together with a modifying polypeptide, provides for site-specific modification of a target DNA (para. 8). Doudna further teaches the modifying polypeptide is Cas9 (para. 9). The RNA/modifying polypeptide complex of Doudna is encompassed by the full scope of an “oligonucleotide-directed nuclease having a binding affinity and selectivity to predefined sites”.
Doudna further teaches the RNA/modifying polypeptide complex is able to: 1) open double-stranded DNA such that the RNA may hybridize with a strand of the DNA (Fig. 1); and 2) cleave at two distal sites using two different RNA (Fig. 2).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Camerini-Otero by substituting the use of the combination of RecA, oligonucleotides, methylase, S-adenosylmethionine and EcoRI added in consecutive steps, with the use of the RNA/modifying polypeptide complex of Doudna. The modification would involve designing RNA molecules that hybridize and target the specific portions of exon 1 and exon 19 that are of interest to Camerini-Otero (col. 16, Example 10). The modification has a reasonable expectation of success because Camerini-Otero demonstrates a variety of reagents and enzymes diffuse through agarose in a complex method and simply using the RNA/modifying polypeptide complex of Doudna would simplify such a process. Furthermore, the RNA/modifying polypeptide complex of Doudna has all the necessarily structure to denature, e.g. separate and unwind, portions of the double-stranded DNA such that the RNA may hybridize (Doudna, para. 630), thereby solving any problem associated with the removal of the use of RecA within the method of Camerini-Otero.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camerini-Otero (US 5,460,941) in view of Doudna (US 2014/0068797 A1) and in further view of Lee (Nucleic Acids Research. 2015. 43(8):e55; Published online 2/17/2015; previously cited).
The following are new rejections necessitated by the amendments.
Regarding claim 27, Camerini-Otero and Doudna suggest the elements of claims 1 and 14 as required by claim 27.
The combination does not teach separating via one of the techniques of claim 27.
However, separating fragments from reaction reagents and other DNA molecules is well-known in the field as demonstrated by Lee.
Regarding claim 27, it would have been prima facie obvious to the ordinary artisan that after cleaving the genomic DNA within agarose using the RNA/modifying polypeptide complex of Doudna, to have separated it for further manipulation, such as cloning. Lee teaches such separation is carried out by melting the agarose (p. 80).
The melting process is an obvious variant of the approach of Camerini-Otero.

Claims 1, 8, 9, 10, 12, 14-15, 25  and 27, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karvelis (Biochem Soc Trans. 2013. 41:1401-1406; previously cited) in view of Lonberg (US 2006/0015949 A1; previously cited) and Kouprina (PLoS Biology. 2004. 2(5):0653-0663; previously cited).
The following are rejections have been modified in view of the amendments to the claims.
Regarding claims 1, 8, 9, 10, 25 and 29, Karvelis teaches incubating a biological sample comprising human genomic DNA from brain cells with a Cas9t-oligonucleotide complex having binding affinity and selectivity for predefined loci (p. 1405, In vitro cleavage of genomic DNA by the Cas9t complex; and Supplementary Online Data, Human genomic DNA cleavage).
The incubation results in the cleaving of the genomic DNA of interest at the targeted loci, indicating the conditions (i.e. buffers, temperature, pH, time, etc.) were sufficient for enzyme diffusion and digestion.
It is noted that human genomic DNA isolated from brain cells inherently contains chromosomal DNA.
Karvelis further teaches the fragmenting of DNA using Cas9t-oligonucleotides complexes containing different crRNAs (Supplementary Online Data, Cloning of tetracycline-resistance gene in pUC18 plasmid with reprogrammed Cas9t complexes). Karvelis demonstrates that Cas9t can be used as a programmable DNA endonuclease targeting any DNA site suitable for cloning experiments and multiple cleavages can be performed simultaneously by different Cas9t complexes (p. 1402, St-Cas9t complex as a tool for DNA manipulation).
While Karvelis teaches the above methods, Karvelis does not teach the biological sample is a semi-solid biological sample as set forth in claim 1, the elements of claims 12, 13, 14, 15, 27 and 28 or the fragmenting of plant or mammalian DNA to a particular size (claim 1).
However, Lonberg demonstrates that the benefits of using an agarose plug or “block” in genomic DNA manipulations was well-known.
Regarding claims 1, 12 and 28, Lonberg teaches embedding mammalian cells, e.g. human spermatocytes, in agarose plugs, e.g. blocks as a semi-solid biological sample. The cells are lysed and the DNA is incubated with nucleases under conditions that allow for enzyme diffusion and digestion (para. 561). The digest occurs in the absence of pulsed field gel electrophoresis because Lonberg teaches fragments are retrieved after digestion using pulsed-field electrophoresis (para. 562).
Regarding claims 14-15 and 27, Lonberg teaches fragments were retrieved from the gel using pulsed field electrophoresis (para. 562). The ordinary artisan would recognize a number of ways in which to retrieve DNA from a gel, such as melting the gel or digesting a gel matrix using enzymes for the purpose of cloning, such as that taught by Lonberg.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the methods of Karvelis by incorporating the use of agarose plugs/blocks for embedding cells, lysing the embedded cells as taught by Lonberg prior to digestion using the enzymes of Karvelis. The modification entails embedding and lysing the brain cells of Karvelis having mammalian DNA in agarose plugs, incubating the agarose plugs in the reagents and enzymes of Karvelis in order to cleave the mammalian DNA within the agarose plugs. The kinetics of the digestion may be decreased given the semi-solid state of the agarose. Therefore, one may be inclined to increase the incubation time in order to allow sufficient diffusion of the enzyme into the agarose and for it to find its target sites.  One would be motivated to use the embedding of cells and DNA manipulation within agarose as taught by Lonberg because it is well known in the field that embedding in agarose protects the DNA from shearing. The prosecution history demonstrates that this is a well-known principle in the field. The modification has a reasonable expectation of success as it applies well-known techniques in a manner described by the prior art.
Regarding claim 13, the combination of Karvelis and Lonberg result in a method having the recited properties of claim 13 because the lysis of cells in a gel and the manipulation of DNA in a gel is well-known in the field to inherently protect DNA from shearing.
Regarding claim 1, in view of Karvelis as a whole, an ordinary artisan would have been motivated to use Cas9t-oligonucleotide complexes to fragment the genomic DNA of humans. One would have been motivated to do so because Karvelis clearly demonstrates that Cas9t can be used as a programmable DNA endonuclease targeting any DNA site suitable for cloning experiments and multiple cleavages can be performed simultaneously by different Cas9t complexes. The use of Cas9t-oligonucleotide complexes overcomes issues associated with the use of traditional endonucleases, including their strict specificity of restriction enzymes limiting flexibility when inserting gene fragments into a plasmid vector (p. 1402, St-Cas9t complex as a tool for DNA manipulation).
Kouprina teaches the ASPM gene spans a 65 kb region of genomic DNA (p. 0653). Kouprina further teaches that ASPM is involved in determination of human brain size and when mutation leads to primary microcephaly.
Regarding claim 1, in view of Karvelis and Kouprina, an ordinary artisan would have been motivated to use Cas9t-oligonucleotide complexes to try fragmenting the genomic DNA of human brains to obtain the 65 kb region corresponding to the ASPM gene in the brain. One would have been motivated to do so because Karvelis clearly demonstrates that Cas9t can be used as a programmable DNA endonuclease targeting any DNA site suitable for cloning experiments and multiple cleavages can be performed simultaneously by different Cas9t complexes. The use of Cas9t-oligonucleotide complexes overcomes issues associated with the use of traditional endonucleases, including their strict specificity of restriction enzymes limiting flexibility when inserting gene fragments into a plasmid vector (p. 1402, St-Cas9t complex as a tool for DNA manipulation). One would have been motivated to use Cas9t oligonucleotide complexes to target and isolate the ASPM gene because it is involved in determination of human brain size and when mutation leads to primary microcephaly as taught by Kouprina.

Response to the traversal of the rejections over Karvelis, Lonberg and Kouprina
	The Remarks argue it is not obvious that breakage of the bonds between the double strands of the DNA and hybridization of the oligonucleotide would happen within a semi-solid biological sample (p. 6-7). 
	The arguments have been fully considered but are not persuasive. It is the examiner’s position that CRISPR-Cas9 of Lee inherently has the structure to unwind and separate DNA strands for the hybridization of the RNA oligonucleotide for targeted cleavage. See Doudna (US 2014/0068797 A1); and Sontheimer (US 2014/0349405 A1). It is noted that these properties of CRISPR-Cas9 do not need to be known in the art prior to the filing date. See MPEP 2112(I) and (II).
	Camerini-Otero as noted above demonstrates that one would reasonably conclude that hybridization between an oligonucleotide and its complementary DNA strand happens within the context of agarose.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments that the claimed method is non-obvious cannot take the place of evidence in the record. The arguments have provided no technical or scientific evidence of why digests of DNA within Cas9 in the context of agarose is not obvious. The arguments state what is known, and thus, indicate the level of skill in the art was such that one would be reasonably able to optimize the conditions such that the digestion or cleavage would occur.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].

	The Remarks argue because Kouprina teaches methods in the context of yeast it cannot be combined within Karvelis and Lonberg and that Kouprina does not demonstrate that the ASPM fragment is cleaved or within a semi-solid biological sample (p. 7).
	The arguments have been fully considered but are not persuasive. Camerini-Otero demonstrates the oligonucleotides hybridize within DNA within agarose and fragments up to 180 kb may successfully be generated in agarose. Thus, the ability of the combination of Karvelis and Lonberg to generate an ASPM fragment within agar is a reasonable expectation given the state of the art.
	Kouprina teaches a mammalian gene that is of interest in the context of the combined method of Karvelis and Lonberg. None of the elements of Kouprina regarding yeast impact whether or not one would have an interest of obtaining a fragment of the ASPM gene in a mammalian sample.
	
Claims 1, 8-10, 12-15, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Nucleic Acids Research. 2015. 43(8):e55; Published online 2/17/2015; previously cited) and Kouprina (Methods Mol. Biol. 2004. 255: 69–89; previously cited).
The following are modified rejections.
Regarding claims 1, 8, 9, 10, 12, 25 and 28, Lee teaches incubating human genomic DNA, i.e. chromosomal DNA, with CRISPR-Cas9 under conditions that allow enzyme diffusion and digestion of the mammalian DNA in the absence of pulsed-field gel electrophoresis to fragment the mammalian DNA (Figure 1). Two different gRNAs targeting two different sites are added at the same time to the mammalian DNA along with Cas9 (p. 4, Preparation of CRISPR-treated genomic DNA).
Lee also teaches that when isolating fragments between 150 kb and 250 kb, the genomic DNA should be prepared and fragmented in agarose blocks as previously described and sites to the Kouprina reference as to the aqueous based preparation described by Lee.
It would have been prima facie obvious to the ordinary artisan to have followed the explicit guidance of Lee and looked to Kouprina to determine how to isolate genomic fragments larger than 150 kb and up to 250 kb.
Kouprina teaches providing a semi-solid biological sample in the form of a solid agarose or “gel” plug comprising mammalian cells (p. 77).
Kouprina teaches lysing the cells within the agarose plug (p. 77). 
It is noted the size range of fragments Lee suggests be prepared in agarose plugs overlaps with the range of claim 1.
Regarding claim 13, the combination of Lee and Kouprina results in a method having the recited properties of claim 13 because the lysis of cells within a gel and the manipulation of DNA within the gel is well-known in the field to inherently protect DNA from shearing.
Regarding claims 14-15, Lee teaches using CHEF electrophoresis to separate the fragment of interest (Figure 2). CHEF is a well-known type of pulsed-field gel electrophoresis.
Regarding claim 27, it would have been prima facie obvious to the ordinary artisan that after cleaving the genomic DNA within the agarose plug using Cas9, to have separated it for further manipulation, such as cloning. Lee teaches such separation is carried out by melting the agarose (p. 80).
Response to the traversal of the rejections over Lee and Kouprina
	The Remarks argue Lee and Kouprina do not teach fragmentation within agarose blocks (p. 7-8).
	The arguments have been fully considered but are not persuasive. Lee references the method of Kouprina in a discussion of cleaving genomic DNA with two Cas9 complexes, one with gRNA-B and one with gRNA-C (p. 4, Preparation of CRISPR-treated genomic DNA). One would have found the passage of Lee referencing Kouprina to be referring to digestion of the genomic DNA with Cas9, within the agarose of Kouprina. Given the problems of large DNA, such as the large sizes pointed out by Lee, and shearing, one would have realized that manipulation of cells and genomic DNA as benefits all the way to the point of yeast transformation (p. 4, Yeast strain and transformation).

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634